i          i        i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00567-CV

               IN RE MEDICAL DEPOT, INC. d/b/a DRIVE MEDICAL DESIGN AND
                                  MANUFACTURING


                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Phylis J. Speedlin, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: September 23, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 10, 2009, relator filed a petition for writ of mandamus, complaining of the trial

court’s order denying relator’s Second Amended Motion for Leave to Designate Responsible Third

Parties. The court is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).



                                                                      PER CURIAM


          … This proceeding arises out of Cause No. 2008-CI-20945, styled Linda N. Abramson, Individually and as
           1

Sole Heir Representative of the Estate of Roselle Smith, Deceased v. Morningside Ministries d/b/a Morningside Manor
Health Care and Medical Design and Manufacturing, pending in the 57th Judicial District Court, Bexar County, Texas,
the Honorable Antonia Arteaga presiding. However, the order complained of was signed by the Honorable Karen Pozza,
presiding judge of the 407th Judicial District Court, Bexar County, Texas.